Citation Nr: 0718121	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-40 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.L.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in March 2007; a 
transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran was not diagnosed with tinnitus until nearly 
50 years after his discharge from service; the competent 
medical evidence does not otherwise link the veteran's 
tinnitus to his active duty service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.159, 3.303 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated April 2005, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also requested that the 
veteran send any evidence in his possession that pertained to 
the claim.   

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
RO also provided the veteran with a VA audiological 
examination.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The veteran contends that he currently suffers from tinnitus 
and that the condition began while he was in service.  The 
competent medical evidence, however, does not corroborate 
this and service connection must be denied.

The medical evidence in the record consists of a VA 
audiological evaluation and consultation, dated in March 
2005, and a VA audiological examination report, dated in July 
2005.  This evidence shows that the veteran is currently 
diagnosed with tinnitus, but does not relate the tinnitus to 
the veteran's active duty service.  According to the 
audiological consultation, the veteran reported experiencing 
ringing in the ears once a week.  Neither the audiological 
consultation nor the audiological evaluation, however, 
reflected when the veteran first began experiencing tinnitus 
symptoms. 

In the VA examination report, the examiner stated that the 
veteran's tinnitus was likely due to noise exposure, but 
concluded that it was not related to military service.  Prior 
to the VA audiological examination, the veteran completed a 
questionnaire, which was dated in July 2005.  In the 
questionnaire, the veteran indicated that he began to 
experience tinnitus symptoms 30 years earlier.  The VA 
examiner, apparently relying on what the veteran reported in 
the questionnaire, concluded that the veteran's tinnitus was 
less likely than not related to military service because, the 
examiner stated, it began approximately 30 years ago, which 
was after he was discharged.   

The veteran asserts that he did in fact begin experiencing 
tinnitus symptoms in service, and not 30 years ago as the VA 
examiner reported.  At the veteran's videoconference hearing 
in March 2007, he stressed that in his claim for compensation 
benefits, which was filed before the VA examination was 
conducted, he asserted that the tinnitus began in service.  
The veteran's representative stated that the veteran should 
not have even been asked when the tinnitus started at the 
examination because it had already documented in the record 
that it started while he was in service.  The veteran made a 
similar statement in his VA Form 9, which was dated in 
December 2005.

The Board has considered the veteran's written statements and 
hearing testimony concerning the onset of his tinnitus, but 
finds no evidence corroborating his claim.  The service 
medical records are negative for complaints of tinnitus.  The 
first record of a diagnosis was not until March 2005, which 
was nearly 50 years after his discharge.  The veteran even 
acknowledged in his claim for compensation benefits that this 
was the first time he sought treatment for tinnitus.  In 
light of the negative nexus opinion, and the fact that the 
first record of treatment was nearly 50 years after his 
discharge, the Board must deny service connection.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


